Citation Nr: 1420763	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-16 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for Chiari I malformation, to include as secondary to service-connected meningitis, meningococcal.

2. Entitlement to service connection for headaches, to include as secondary to service-connected meningitis, meningococcal.


REPRESENTATION

Veteran represented by:	Gentry C. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran filed initial service connection claims in March 2007, which the RO denied on October 24, 2007.  The Veteran did not file a timely appeal to the October 24, 2007 rating decision.  However, on October 6, 2008, the Veteran indicated that he wished to have the RO reconsider his claims and submitted new medical evidence.  In this respect, even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Here, the Veteran submitted additional private treatment records on October 6, 2008, to include a September 2008 positive nexus opinion from Dr. S. Standard.  As the RO previously denied the claim, in part, because the evidence did not demonstrate that the Veteran's current disabilities were related to a service-connected disability, the Board finds this evidence constitutes new and material evidence.  Therefore, the October 2007 rating decision is not final, and the Board has characterized the issues as shown on the title page.  38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  However, the recording of the hearing is inaudible, and therefore, the transcript is not associated with the record.  As a result, in January 2014, the Veteran was notified that he could request an additional hearing; however, he responded that he did not want to appear at a second hearing.  Accordingly, the Board will proceed to adjudicate the case based on the record.

The issues of entitlement to service connection for seizures, entitlement to service connection for tinnitus, entitlement to service connection for bilateral hearing loss, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether Chiari I malformation is proximately due to service-connected meningitis, meningococcal.

2. The evidence is at least in relative equipoise as to whether headaches are proximately due to service-connected meningitis, meningococcal.

CONCLUSIONS OF LAW

1. The criteria for service connection for Chiari I malformation have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2. The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for Chiari I malformation and for headaches, which constitutes a complete grant of the Veteran's claims on appeal.  Therefore, no discussion of VA's duty to notify or assist is necessary.

As the Veteran and his representative have centered their arguments on the theory of entitlement to service connection on a secondary basis, and given the favorable nature of the Board's decision on this basis, the Board will not address the theory of direct service connection.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran is service-connected for meningitis, meningococcal, with an effective date of February 25, 1970.  He asserts that he has Chiari I malformation and headaches proximately due to his service-connected meningitis, meningococcal.

A February 2006 MRI of the brain shows evidence consistent with Chiari I malformation.  In addition, private treatment records reflect diagnoses of Chiari I malformation during the pendency of the appeal.  VA treatment records demonstrate diagnoses of chronic headaches during the appeal period.  As such, the Board finds the Veteran has established chronic disabilities for the purpose of service connection.  Allen, 7 Vet. App. 439.

With respect to whether the Veteran's Chiari I malformation and headaches were caused or aggravated by his service-connected meningitis, meningococcal, the evidence includes conflicting medical opinions.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the United States Court of Appeals for Veterans Claims has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  

In February 2007, Dr. Standard indicated that he had treated the Veteran for a significant Chiari malformation and resultant chronic headaches, status post surgery.  Dr. Standard reported that the Veteran had meningococcal meningitis in the 1970s, and he believed that the subsequent Chiari malformation and meningeal reaction were related to the remote meningococcal meningitis syndrome which he contracted during service.  

In October 2007, the Veteran underwent VA examination, and the VA examiner opined that the Veteran's Chiari I malformations and headaches were not related to his in-service episode of meningococcal meningitis.  The VA examiner found the Veteran had a history of headaches that began during childhood and had worsened in frequency and intensity over the years.  Given that the Veteran did not report any worsening of his headaches immediately after the episode of meningococcal meningitis, the VA examiner found it was unlikely that the episode of meningitis contributed to the Veteran's headache disorder.  In addition, the VA examiner reported that Chiari I malformations almost always occurred during fetal development.  According to the VA examiner, there were a few reports of acquired Chiari I malformations, most usually in the setting of lumboperitoneal shunt or spontaneous CSF leak.  In addition, there was a single case of apparently acquired Chiari I malformations in the setting of hydrocephalus, intracranial tumor, and bilateral subdural hematomas.  However, the Veteran did not have any of those disorders, and there were no reports of Chiari I developing as a consequence of uncomplicated meningitis.  Thus, the VA examiner did not believe the Veteran's Chiari I malformation was related to his episode of meningococcal meningitis.

In a September 2008 letter, Dr. Standard provided an addendum opinion.  Dr. Standard opined that as a result of the Veteran's meningococcal meningitis, he had flow interruption in his posterior fossa that ultimately caused a Chiari I malformation to develop and become symptomatic.  As a result of the surgery for the Chiari malformation, the Veteran was left with a chronic meningismus and photophobia with headaches.  Dr. Standard felt that this was all related to the meningococcal meningitis from active duty.

In this case, the Board affords Dr. Standard's opinions some probative value.  First, when contemplating a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Here, although the record does not indicate that Dr. Standard reviewed the Veteran's claims file, it does appear that Dr. Standard was fully aware of the Veteran's medical history.  38 C.F.R. § 3.159(c)(4) (2013); Barr v Nicholson, 21 Vet. App. 303 (2007).  In addition, Dr. Standard cited a specific pathology for the development of the Veteran's Chiari malformation and headaches and provided a positive nexus opinion between the Veteran's current disabilities and the in-service disease.  Because Dr. Standard provided a clear opinion with adequate rationale that specifically addressed the Veteran's symptoms, the Board affords the opinion some probative value.  

Conversely, the Board also finds the October 2007 VA examiner's negative opinion concerning the issue of service connection for Chiari I malformation deserves some probative weight.  Here, the VA examiner was clearly apprised of the Veteran's medical history.  In addition, the VA examiner cited outside medical literature in support of the opinion provided.  However, the Board notes that the VA examiner based the opinion concerning the Veteran's headaches on a condition that existed prior to active duty.  In this respect, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  Here, the Veteran's entrance examination does not reflect a finding of headaches, and the Board does not find clear and unmistakable evidence demonstrates that headaches existed prior to service.  As such, the Board does not afford significant probative value to the VA examiner's opinion with respect to the issue of service connection for headaches.   

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether Chiari I malformation and headaches are proximately due to service-connected meningitis, meningococcal.  As such, service connection for Chiari I malformation and headaches is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for Chiari I malformation is granted.

Entitlement to service connection for headaches is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


